DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-11, 13,14, 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is not clear what range of values is referred to by the use of ‘about’, further it is not clear if the about refers to each value or only to the values directly following the word ‘about’.

As per claims 17,18, it is not clear how to read generally parallel as two elements are either parallel or not parallel.

As per claim 13, it is not clear if ‘having a thickness’ refers to each panel or both panels, and it is not clear if having a diameter refers to each micro-perforation or the plurality of them.

As per claim 19, it is not clear what: the first microperforation and the center of the second microperforation refer to there does not appear to be antecedent basis. 
As per claims 19,20, its not clear how to read 20% or less than, or 20% or more than because distance is not represented as a percentage.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-11,13,14,17-22, 24,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli et al (US 20150267402 A1).

Claims 4,5,12,15,16 have been cancelled 
As per claim 1, Borrelli discloses multiple separate embodiments that together comprise: 
a glass or glass ceramic panel (glass panels para. 34) and having a thickness (para. 34 thickness); 
wherein the panel has a plurality of micro-perforations having a diameter (para. 34); and 
wherein the ratio of the thickness of the panel to the diameter of the micro- perforations is less than 25 (para. 40,43, the thickness of 0.66 mm divided by .05 mm diameter is  13.2 ), 
or 
between about 0.1 and 20 (para. 40,43, the thickness of 0.66 mm divided by .05 mm diameter is  13.2 ).
However, Borelli does not clearly specify which features are applied to which particular embodiment and does not clearly define one embodiment from another (noting fig. 2a, and all of the other figures each represent more than one embodiment as per the brief description of the drawings).
It would have been obvious to one skilled in the art to look to the various embodiments in order to obtain values which are not disclosed in a particular embodiment for the purpose of completing the implementation of that particular embodiment.  For example, the description of the embodiments of fig. 8 discloses thickness, but not diameter, where various diameters are contemplated in the description of the embodiments of Fig. 9.  
Additionally, the examiner presents an additional rationale where Borelli discloses in para. 43, “Thus, it follows that embodiments described herein can be optimally designed for the application required, e.g., acoustic absorption requirements vs. optical transparency and/or visual impact of the hole patterns based on a multi-variable (d, b or a, t, D) design approach.”
Where it would be obvious to one skilled in the art to design various values of the diameter and thickness including values which comprise a ratio less than 25, for the purpose of optimal design for a particular required application.
As per claim 13, the claim 1 rejection discloses an article, comprising: 
a first and second glass or glass ceramic panels having a thickness (as per the claim 1 rejection, where panel 21 is read as comprising a first and second glass or glass ceramic panels having a thickness), 
and each having a plurality of micro-perforations having a diameter (as per the claim 1 rejection); 
wherein the ratio of the thickness of the panels to the diameter of the micro-perforations is less than 25, or between about 0.1 and 20 (as per the claim 1 rejection).


As per claim 2, the thickness is between about 0.05 mm and 6 mm, or between about 0.1 mm and 3 mm (as per the claim 1 rejection).

As per claim 3, the ratio of the thickness of the panel to the diameter of the micro-perforations is between about 2 and 8, or between about 3 and 6 (para. 38 describes embodiments teaching 0.1mm diameter, where it would be obvious to implement the teachings of said embodiments for the same reasons cited in the claim 1 rejection, where thickness of 0.66 mm divided by .1 mm diameter) is 6.6, which is between about 2-and-8 and about 2-and-6.
As per claim 7, wherein the panel having a predetermined sound absorption coefficient over a predetermined frequency band between 250 Hz and 6000 Hz, or between 250 Hz and 20,000 Hz (the panel absorbs sound, abstract, where the embodiment disclosed by the abstract would obviously be applied as per the reasoning in the claim 1 rejection, where being sound absorbing inherently comprises having a predetermined sound absorption coefficient in the sound frequency range, which is 200Hz to 20KHz).
As per claim 8, the examiner takes official notice it is well known in the art to provide a frame or edge mount sealed to the edge of a panel for the purpose of holding/securing the panel.

As per claim 9, a backing wall 23 (fig. 2a, where the particular embodiments represented by that element would be obvious to implement the teachings of said embodiments for the same reasons cited in the claim 1 rejection,) operatively connected to the panel (per the frame taught as per the claim 8 rejection).

As per claim 10, the micro-perforations are positioned at uniform or non-uniform intervals along the panel and have uniform or non-uniform size holes 22 fig. 2a (where the particular embodiments represented by that element would be obvious to implement the teachings of said embodiments for the same reasons cited in the claim 1 rejection, where the holes are by definition, either uniform or nonuniform as those alternatively cover all possible conditions for the holes).

As per claim 11, wherein the micro-perforations are distributed with uniform or non-uniform density along the panel holes 22 fig. 2a (where the particular embodiments represented by that element would be obvious to implement via the teachings of said embodiments for the same reasons cited in the claim 1 rejection, where the holes are by definition, either uniform or nonuniform distributed density as those alternatively cover all possible conditions for the holes).


As per claim 14, Fig. 2b teaches the use of two panels 21,25 instead of one, where the first and second panels are spaced from each other by an intra-panel gap that defines a separation distance D1, where it would be obvious to implement the first and second panels in place of the single panel for the purpose of improved designability as there are more parameters to design, in order to perform the optimizing cited in the fig. 1 rejection.

As per claim 17, the article of claim 13, wherein the first and second panels are positioned such that there is no solid back wall within 1 m of the first and second panels that is generally parallel to the first panel or the second panel (the back wall 23 is parallel and as such is not ‘generally parallel’ when generally parallel is not parallel).

As per claim 18, wherein the first and second panels are positioned such that there is a solid back wall 23 Fig. 2a within 1 m of the first and second panels that is generally parallel (when generally parallel is parallel) to the first panel or the second panel.

As per claim 19, for at least 80% of the microperforations of the first glass or glass ceramic panel (at least 80% the holes 22 are distributed uniformly and symmetrically), each microperforation is positioned with respect to a corresponding microperforation of the second glass or glass ceramic panel (panel 21 in fig. 2A comprises the first and second glass panels) such that the distance between the center of the first microperforation and the center of the second microperforation is 20% or less than the diameter of the larger of the corresponding microperforations in the first and second glass or glass ceramic panels (distance between center diameter of the connected microperforations in the first and second panels of element 21 is less than the diameter f as shown in the drawings fig. 2A).

As per claim 20, wherein: for at least 80% of the microperforations of the first glass or glass ceramic panel, each microperforation is positioned with respect to a corresponding microperforation of the second glass or glass ceramic panel (at least 80% the holes 22 are distributed uniformly and symmetrically), such that the distance (d in fig. 2a) between the center of the first microperforation and the center of the second microperforation is 20% or more (more than) than the diameter f of the larger of the corresponding microperforations in the first and second glass or glass ceramic panels as shown in fig. 2A.

As per claim 21, wherein: for at least 80% of the microperforations of the first glass or glass ceramic panel, the diameter of each microperforation 22 is within 10% of a first panel target diameter f as shown in fig. 2A; 
for at least 80% of the microperforations of the second glass or glass ceramic panel, the diameter of each microperforation (lower half of 22) is within 10% of a second panel target diameter (f as applied to the second panel); and 
the first panel target diameter is 20% or less different from the second panel target diameter (fig. 2a teaches same diameter sizes f including values that are 20% or less different from each other (they are 0% different from each other))).

As per Claim 22,  wherein: for at least 80% of the microperforations of the first glass or glass ceramic panel, the diameter of each microperforation is within 10% of a first panel target diameter; for at least 80% of the microperforations of the second glass or glass ceramic panel, the diameter of each microperforation is within 10% of a second panel target diameter (as per the claim 21 rejection above); and 
the first panel target diameter is 20% or more different from the second panel target diameter (para. 37 teaches varying the diameters including values which are 20% or more different, such as 1.5 and 2 mm, where it would be obvious to implement the variations from various embodiments for the purpose of designing for an optimal response as cited in the claim 1 rejection.




As per claim 24,  it would have been obvious to one skilled in the art to combine the teachings of the embodiments described in fig. 8 with the other embodiments for the reasons cited in the claim 1 rejection, which discloses perforation ratio/porosity between 0-10% (1% para. 42).

As per claim 25, the diameter of each of the plurality of microperforations (f in fig. 2a) is in the range 20 um to 500 um (para. 38 discloses diameters of 100 um, where it would be obvious to implement the teachings of those embodiments for the same reasons cited in the claim 1 rejection).



Claim(s) 6,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli et al (US 20150267402 A1), and further in view of Anglin et al (US 20030205010 A1).

As per claim 6, Borrelli discloses a glass panel but does not specify the panel has a Noise Reduction Coefficient (NRC) of between about 0.3 and 1, or between about 0.3 and 0.8.
Anglin teaches that panels can be designed with predetermined NRC values of 0.5 according to known standards ASTM C423-00 (para. 54, where para. 55 additionally teaches glass panels), where 0.5 is between about 0.3 and 1, or between about 0.3 and 0.8.
As per claim 23,  it is rejected as per the claim 6 rejection, where the NRC of 0.5 is “0.5 or greater”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
June 16, 2022